Order entered June 5, 2014




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01329-CR

                            PAUL HENRI WAGNER, Appellant

                                                 V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA11-14870-L

                                           ORDER
        The Court GRANTS the State’s June 3, 2014 second motion for extension of time to file

the State brief.

        We ORDER the State to file its brief within THIRTY (30) DAYS from the date of this

order. No further extensions will be granted.


                                                         /s/   DAVID EVANS
                                                               JUSTICE